VINCENT C. GIBLIN, Circuit Judge.
Mamie Varnadoe (or, as she styles herself, Mamie Varnadoe Brown), claiming to have been the common law wife of James Theodore Brown at the time of his death, petitioned the court below for letters of administration.
The county judge, on the evidence adduced, found that the appellant is not the surviving spouse of the decedent and denied her petition, subsequently denying her petition for rehearing. This is an appeal from the two mentioned orders.
The appellant’s principal contention advanced here is that the county judge’s finding that she is not the surviving spouse of the decedent “is tantamount to a finding of the title of the parties to real estate” and that, by such finding, he exceeded his jurisdiction.
It is my opinion that the county judge had the jurisdictional power to find and decide as he did, and that, on the evidence submitted, the power was wisely and correctly exercised.
Accordingly, the orders appealed from are affirmed.